 1
 2
                                        -6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11   THERON MAXTON,                       ) No. 5:19-cv-00217-JGB (JDE)
                                          )
12                    Plaintiff,          )
                                          ) JUDGMENT
13                    v.                  )
                                          )
14   BUREAU OF PRISONS                    )
                                          )
15   DIRECTOR, et al.,                    )
                                          )
                                          )
16                    Defendants.         )
17
18        Pursuant to the Order Dismissing Action Pursuant to 28 U.S.C. § 1915(g),
19   IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21
22   Dated: July 18, 2019
23
24                                           _________________________________
                                             ______________________________
                                             Jesus G
                                                   G.. Bernal
25                                           Unitedd States District Judge
26
27
28
